DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 4 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
N. Weaver (“Application of Magnetic Microspheres for Pyrosequencing on a Digital Microfluidic Platform,” Web online publication, 8/29/2005 (Applicant IDS filed 3/6/2020; page 64)) teaches a method of using a droplet actuator comprising: 
(i) using droplet operations electrodes to conduct droplet operations on a droplet operations surface (Experimental Methods section: an electrowetting chip with addressable electrodes, page 4; figures 2 and 3); and 
(ii) using a magnet (Neodymium-Iron-Boron magnet, pages 5 and 6; Abstract) positioned relative to the droplet operations surface such that a droplet controlled by one or more of the droplet operations electrodes may be positioned within or away from a first region of the magnet's magnetic field to attract magnetically responsive beads in the droplet (magnetic microspheres, page 3, second paragraph; and pages 5 and 8); wherein the magnet is positioned such that three or more droplet operations electrodes are within the magnetic field of the magnet (pages 5 and 6; figures 4 – 6).
Regarding claim 4, the cited prior art neither specifically teaches nor fairly suggests a method comprising: 
positioning a droplet having magnetically responsive beads located therein away from a magnet of a droplet actuator, where the magnetically responsive beads are coated with an antibody, where the droplet actuator comprises droplet operations electrodes to conduct droplet operations on a droplet operations surface, and where the droplet actuator further comprises the magnet, where the magnet is positioned relative to the droplet operations surface such that a droplet controlled by one or more of the droplet operations electrodes may be positioned within or away from a first region of a magnetic field of the magnet to attract magnetically responsive beads in the droplet; 
repeatedly transporting the droplet back and forth in a manner to provide sufficient resuspension and mixing of the magnetically responsive beads for antibody and antigen binding; 
transporting the droplet to a location within the first region of the magnetic field; transporting a reagent droplet to the first region of the magnetic field; 
merging the reagent droplet with the droplet containing the magnetically responsive beads to form a merged droplet; and
transporting the merged droplet back and forth to cause incubation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796